
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6560
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 22, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 28, United States Code, to
		  clarify and improve certain provisions relating to the removal of litigation
		  against Federal officers or agencies to Federal courts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Removal Clarification Act of
			 2010.
		2.Removal of
			 certain litigation to Federal courts
			(a)Clarification of
			 inclusion of certain types of proceedingsSection 1442 of title 28, United States
			 Code, is amended—
				(1)in subsection (a),
			 in the matter preceding paragraph (1)—
					(A)by inserting
			 that is after or criminal prosecution;
					(B)by inserting
			 and that is after in a State court; and
					(C)by inserting
			 or directed to after against; and
					(2)by adding at the
			 end the following:
					
						(c)As used in
				subsection (a), the terms civil action and criminal
				prosecution include any proceeding (whether or not ancillary to another
				proceeding) to the extent that in such proceeding a judicial order, including a
				subpoena for testimony or documents, is sought or issued. If removal is sought
				for a proceeding described in the previous sentence, and there is no other
				basis for removal, only that proceeding may be removed to the district
				court.
						.
				(b)Conforming
			 amendmentsSection 1442(a) of
			 title 28, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 capacity for and inserting capacity, for or relating
			 to; and
					(B)by striking
			 sued; and
					(2)in each of
			 paragraphs (3) and (4), by inserting or relating to after
			 for.
				(c)Application of
			 timing requirementSection
			 1446 of title 28, United States Code, is amended by adding at the end the
			 following:
				
					(g)Where the civil action or criminal
				prosecution that is removable under section 1442(a) is a proceeding in which a
				judicial order for testimony or documents is sought or issued or sought to be
				enforced, the 30-day requirement of subsections (b) and (c) is satisfied if the
				person or entity desiring to remove the proceeding files the notice of removal
				not later than 30 days after receiving, through service, notice of any such
				proceeding.
					.
			(d)Reviewability on
			 appealSection 1447(d) of title 28, United States Code, is
			 amended by inserting 1442 or before 1443.
			3.PAYGO
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives December 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
